Cole, Judge:
This appeal for reappraisement concerns the dutiable value of merchandise described on the invoice as 297 pairs of men’s DAKS trousers, exported from London, England, and entered at the port of New York.
The case has been submitted on an agreed set of facts, establishing that the proper basis for appraisement of the merchandise is cost of production, section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)), and that such statutory value is sterling 0/54/3 per pair, plus packing in the amount of £4/16/0.
Judgment will be rendered accordingly.